Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Narita (US 6,761,638 B1) generally discloses a game which progresses based on the strength of a received wireless signal.
Regarding representative claim 2 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
a signal detection device to detect a signal strength of the wireless gaming apparatus, compare the signal strength to a reference signal strength, and identify a location of the wireless gaming apparatus based on the signal strength and the reference signal strength, and at least one processor to alter a user interface of a game based on the identified location of the wireless gaming apparatus and alter a value function for an outcome of the game based on the identified location  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715